Election/Restrictions
Applicant’s election without traverse of Species I (Figures 2, 3 and 4A-4C) in the reply filed on 01/10/2022 is acknowledged.  However, upon further review it was determined that the pending claims to be examined (claims 10-15) read on Species II (Figures 5A-5E).  During a telephone interview on 01/20/2022, applicant’s attorney was notified of this issue and the attorney agreed that the elected invention to be examined is Species II (Figures 5A-5E).
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Negro on 01/20/2022.
The application has been amended as follows: 
CLAIMS
16-20.      (Cancelled)

Allowable Subject Matter
4.	Claims 10-15 are allowed.  With respect to Independent Claim 10, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “an orifice extending through the rail member, from the inner wall to the outer wall, the orifice having a first intersecting hole extending from an entrance opening positioned on the inner wall to a first exit opening positioned proximate the outer wall and a second intersecting hole extending from a second exit opening positioned on the outer wall to a third exit opening positioned on the hot side surface, wherein the first intersecting hole and the second intersecting hole intersect proximate an intermediate portion positioned intermediate the inner wall and the outer wall”. 

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H Rodriguez/Primary Examiner, Art Unit 3741